This is on motion of appellee to dismiss appeal for want of an appeal bond. The district clerk fixed the probable costs in the Court of Civil Appeals and the Supreme Court at $50, whereupon the appellant paid the costs in the trial court and also deposited $50 in cash with the district clerk in lieu of an appeal bond for costs and presents here his record on appeal.
Curiously enough our statutes nowhere in words say that a cash deposit may be made in lieu of the appeal bond provided for in article 2265, R.S. However, same is not prohibited and we are inclined to the belief such a deposit, accompanied by an appropriate written declaration of its purpose, signed and filed with the clerk of the trial court and by him certified to us, would be plainly within the spirit of the law. It satisfies every reason for the bond. Bondsmen fail, but, until the United States government fails, the cash security will be liquid.
However, we are not called on to decide this question for the deposit is not in double the amount of such probable costs. The appeal is dismissed without prejudice to the rights of appellant to make within fifteen days sufficient security.